Citation Nr: 9910484	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-28 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for asbestosis.


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision that 
denied the veteran's claim of service connection for 
asbestosis.  

In his substantive appeal of September 1995, the veteran 
requested a hearing at the RO before a traveling member of 
the Board.  Despite being notified of a scheduled hearing in 
March 1999, the veteran failed to report to this hearing.  
Accordingly, this appeal will be decided based on the 
available evidence of record. 


FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO denied service 
connection for asbestosis; the veteran was provided notice of 
the decision and of his appellate rights, did not appeal this 
determination, and the decision became final.

2.  Evidence added to the record since the July 1993 rating 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  The veteran was a pipe fitter in a shipyard and aboard 
U.S. Navy ships, and was exposed to asbestos in service.

4.  The veteran's claim of service connection for asbestosis 
is plausible.

5.  The veteran has asbestosis as a result of his exposure to 
asbestos during his period of service.



CONCLUSIONS OF LAW

1.  Evidence received since the July 1993 RO decision denying 
service connection for asbestosis is new and material; and 
the veteran's claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for asbestosis.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Service connection for asbestosis is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service record (DD Form 214) shows that he 
served with the United States Navy as a pipe-fitter 
apprentice.  His service records also show that he served 
aboard the USS Antietam from August 1954 to April 1957, and 
aboard the USS Tarawa from April 1957 to October 1957.

Service medical records show that the veteran had a normal 
clinical evaluation of his lungs and chest at his enlistment 
examination in November 1953.  

Photofluoroscopic examinations of the veteran's chest were 
performed in service and were negative.

An October 1957 separation examination report shows that the 
veteran had a normal clinical evaluation of his lungs and 
chest.



On file is a private January 1989 X-ray report of the 
veteran's chest revealing anterior pleural thickening.

Also on file is a January 1989 private History and Physical 
Examination report which notes that the veteran was diagnosed 
as having asbestos six years earlier and had stopped smoking 
six years earlier.

In December 1992 the veteran filed a claim of service 
connection for pulmonary pleural asbestosis.

In a December 1992 statement, the veteran said that he spent 
two and a half years serving on the USS Antietam as a 
pipefitter and that during this time he worked on all kinds 
of pipes, pumps, valves, drain lines and all of the ship's 
plumbing.  He said that all of the pipes, pumps, and valves 
were covered with asbestos and he had to remove the asbestos 
and replace it whenever he worked on these pipes, which was 
almost daily.  He said that his worst experience with 
asbestos was at a dry dock at a South Boston Naval Shipyard.  
He said that he was there for about six months and had 
uncovered a great deal of pipes and valves.  He said that 
sometimes a draft would blow through the yard and cause the 
asbestos to blow like snow all over the place.  He said that 
when he blew his nose it came out grey mucus, and that it 
would often come out grey when he spit.  He said that this 
was due to inhaling the asbestos dust.  He said that he was 
eventually transferred to the USS Tarawa where he continued 
to be exposed to daily asbestos while working on pipes.  He 
said that he had no knowledge of any exposure to asbestos 
prior to service.

In January 1993 the RO received a statement from a longtime 
acquaintance of the veteran who had been his co-worker and 
union representative of the Plumbers and Pipefitters' Local 
104.  In his statement, he said that the union had required 
the 



veteran to undergo extensive medical screening that the 
screening results showed that the veteran suffered from 
asbestos exposure.  He also said that the veteran did not 
smoke and that a large part of his asbestos exposure occurred 
while he was a pipefitter with the Navy from 1953 to 1957.

At a VA examination in January 1993, the veteran reported 
having a fifteen year history of chronic shortness of breath 
that had recently worsened.  It is also noted in his history 
that he had smoked approximately a pack a day up until 11 
years earlier.  The veteran said that he had fairly heavy 
asbestos exposure while working as a pipefitter at a South 
Boston Naval yard from 1953 to 1957 and continued to have 
some asbestos exposure during his work as a plumber.  The 
examiner gave an impression of asbestos exposure.  Further 
testing was ordered.

A January 1993 VA X-ray report of the veteran's chest shows a 
normal hearing and clear lungs.  A VA pulmonary function test 
also dated in January 1993 reveals normal volume.

In a July 1993 rating decision, the RO denied the veteran's 
claim of service connection for asbestosis.  It is noted in 
this decision that while the veteran's history was positive 
for exposure to asbestos, the evidence did not reflect a 
diagnosis of asbestosis. 

In August 1993 the veteran submitted additional private 
medical records.  These records include an October 1983 
medical report from a physician of internal medicine and 
pulmonary diseases, C.J.P, M.D., who said that the veteran 
had an occupational history of a plumber since 1959 and had 
significant exposure to asbestos materials, particularly in 
1969.  He provided an impression of mild pulmonary 
parenchymal asbestosis that was not disabling at that time.  
He said that the veteran had already discontinued a 30 year 
smoking habit, and that his prognosis 



was good.  The RO also received at this time a September 1984 
X-ray report of the veteran's chest which indicated that 
there had been no change since a prior 1983 X-ray.  It was 
also noted that there was evidence of underlying chronic 
obstructive pulmonary disease and minimal interstitial 
prominence along the mid and lower lung field with no 
evidence of acute diseases of the chest at that time.

Also in August 1993 the RO received a follow-up examination 
report from Dr. C.J.P., dated in October 1986.  In the report 
Dr. C.J.P. gave an impression that the veteran had mild 
pulmonary pleural asbestosis based on his history of exposure 
and "B reading" of his chest X-ray.  He went on to say that 
there was no evidence of any other asbestos related disease, 
and that the veteran had no disability from his current 
asbestosis condition.  He said that the veteran's prognosis 
was fair.

In August 1994, the RO denied the veteran's claim of service 
connection for asbestosis on the basis that the veteran did 
not have a disability due to this disease.


II.  Legal Analysis

The veteran's initial claim of service connection for 
asbestosis was denied by the RO in July 1993.  The veteran 
did not timely appeal this decision following the provisions 
of 38 C.F.R. § 20.200 (1996), and it is final.  See 38 C.F.R. 
§ 20.1103 (1996).  In order to reopen a claim of service 
connection for asbestosis, new and material evidence must be 
submitted since the last final disallowance of the claim.  
See 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet.App. 140 
(1990); Evans v. Brown, 9 Vet.App. 273 (1996).

Although the August 1994 RO decision that is currently being 
appealed addresses the veteran's claim of service connection 
for asbestosis on a direct service connection basis without 
regard to the issue of finality, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to consider the new and 
material issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet.App. 1 (1995).  Thus, it must first be decided 
whether the veteran has submitted new and material evidence 
that is sufficient to reopen the prior adverse July 1993 RO 
decision.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  

In the instant case, additional evidence has been submitted 
since the 1993 decision that has not been previously 
considered and which bears directly and substantially upon 
the issue of service connection for asbestosis.  Such 
evidence includes private medical records that contain a 
diagnosis of mild pulmonary pleural asbestosis.  Furthermore, 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge, 
supra.  Having determined that new and material evidence has 
been added to the record, the veteran's claim of service 
connection for asbestosis is reopened.

As an initial matter, the Board finds that the veteran's 
claim of entitlement to service connection for asbestosis is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17 1999) (en 
banc); Winters v West, No. 97-2180, (U.S. Vet. App. Feb. 17 
1999) (en banc).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  




In view of the fact that the veteran was issued a statement 
of the case in August 1995 that addressed the underlying 
claim of service connection for asbestosis, there is no 
prejudice to the veteran in deciding this claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In McGinty v. Brown, 4 Vet. App. 428 (1993), the Court 
observed that there had been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor had the Secretary 
promulgated any regulations.  However, VA has provided 
adjudicators some guidance in addressing claims involving 
asbestos exposure.  VA recognizes that

[A]sbestos particles have a tendency to 
break easily into tiny dust particles 
that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common 
disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal 
tract.

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21(a)(1).  VA further recognizes that

High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to [asbestos] since 
it was used extensively in military ship 
construction.  Many of these people have 
only recently come to medical attention 
because the latent period varies from 10 
to 45 or more years between first 
exposure and development of the disease.  
Also of significance is that the exposure 
to asbestos may be brief (as little as a 
month or two) or indirect (bystander 
disease).

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21(b)(2).  VA also recognizes that some of the 
major occupations involving exposure to asbestos includes 
pipe productions.  Veterans Benefits Administration Manual 
M21-1, part VI, paragraph 7.21(b)(1).  Furthermore, the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Veterans Benefits Administration Manual M21-1, part 
VI, paragraph 7.21(c).

As noted above, the veteran's inservice exposure to asbestos 
has been conceded and is consistent with his work in a 
shipyard and aboard US Navy ships.  Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(b)(2).  
Thus, the only issue before the Board is whether the 
veteran's pulmonary disease developed as a result of his 
inservice exposure to asbestos.  The Board notes that private 
medical records reflect diagnoses of asbestosis.  These 
diagnoses have been confirmed by a January 1989 chest X-ray, 
which revealed anterior pleural thickening and is consistent 
with a diagnosis of asbestosis.  Although these 1989 private 
medical records are devoid of the veteran's history of 
asbestos exposure in service and note only his postservice 
exposure to asbestos while working as a plumber, his 
inservice exposure to asbestos has been confirmed based on 
his statement and service personnel records.  Thus, in view 
of the adjudication guidelines provided in VBA Manual M21-1 
as outlined above in regard to asbestos-related diseases, and 
resolving all doubt in the veteran's favor, the evidence 
supports the claim for service connection for asbestosis.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for asbestosis is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

